                   Case 1:20-cv-08247-LGS Document 33 Filed 03/23/21 Page 1 of 1




                                                                                    Main Brooklyn Office
                                                                 1602 McDonald Avenue, Brooklyn, NY 11230




         Phone: (718) 384-2323 ● Fax: (718) 384-2555 ● E-Mail: natraj@turturrolawpc.com ● www.turturrolawpc.com

         Matthew J. Turturro, Esq. (Managing Partner)
         *Natraj S. Bhushan, Esq. (Partner)
         Paulina Bellantonio, Esq. (Associate)
         Anthony A. Nozzolillo, Esq. (Of Counsel)
         *Admitted in NY and NJ

                                                    March 22, 2021
         Via ECF
         Hon. Lorna G. Schofield
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

           RE: Kastriot Haxhani, et al. v. Elsayed III Corp., et al; DOCKET NO. 20-cv-8247 (LGS)
              Letter Motion Requesting One Day Enlargement to File Case Management Plan

         Dear Judge Schofield,

         The undersigned is counsel to the Plaintiffs in this matter. I write on consent of all parties to
         inform the Court that after an exhaustive post-mediation attempt at settlement, which took place
         over the balance of the entire day and well into this late evening, the parties were unable to reach
         a final settlement. Accordingly, the parties hereby request a 24-hour enlargement to file the case
         management plan presently due today, March 22, 2021 so as to be due on March 23, 2021.

         This is the first request for the relief sought herein.

                                                                         Respectfully submitted,
                                                                         TURTURRO LAW, P.C.
                                                                         By: Natraj S Bhushan

          To (via ECF): Joseph H. Harris, counsel for defendants
The application is GRANTED. The materials for the initial
conference, comprising a letter and CMP, shall be filed by March
23, 2021.

SO ORDERED.

Dated: March 23, 2021
       New York, New York                                    1
